                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

JOHNATHON RODEN #319782
    aka Johnathan Roden

                     Plaintiff,

                                               Case No. 16-11208
v.                                             Hon. Victoria A. Roberts
                                               Mag. Anthony P. Patti
MICHELLE FLOYD, RICHARD
CADY, and BEVERLY HAYNES-
LOVE,

                     Defendants.
_______                                /

     ORDER DENYING PLAINTIFF’S MOTION FOR PRELIMINARY
 INJUNCTION AND TEMPORARY RESTRAINING ORDER [ECF No. 96]

     I.     INTRODUCTION

          Johnathon Roden (“Roden”) brings this action for a preliminary

injunction and/or temporary restraining order, requesting the Court to enjoin

the Michigan Department of Corrections (“MDOC”) and its employees or

agents and order that they reinstate his visitation privileges.

          Roden’s overarching lawsuit concerns a civil rights complaint under

42 U.S.C. § 1983, but the facts underlying this motion are substantially

different.




                                           1
     A brief outline of the facts is sufficient. MDOC Director Heidi

Washington (“Washington”) placed a visitor restriction on Roden on

October 18, 2018. The visitor restriction meant that for a minimum of one

year Roden was only permitted visits from qualified clergy, his attorney,

and certain government employees or representatives on official business.

Then Roden would be eligible to appeal the restriction through MDOC

procedures.

     Roden says that Washington restricted his visitation privileges to

force him to settle his § 1983 claim against MDOC employees. Defendants

say that Washington merely implemented a policy that restricts visitation

privileges for any prisoner who is twice found guilty of violating MDOC

regulations on substance abuse. Roden does not dispute that he has two

misconduct violations relating to substance use.

     It is unclear who exactly Roden seeks to enjoin. The overarching §

1983 claim is against Michelle Floyd, Richard Cady, and Shawn Brewer

(“Defendants”). However, Roden moves the Court to enjoin “MDOC

Defendants, Agents, Director, Employees and all other persons acting in

concer[t] and participation with them,” specifically Washington.

     Although Washington is not a named party, the state responded on

her behalf.


                                      2
         For the purposes of analysis, the Court construes Roden’s motion as

a request to enjoin Washington, who is not a party to the lawsuit.

         The Court DENIES Roden’s request for injunctive relief.

   II.     LEGAL STANDARD

         Roden asks the Court to issue both a temporary restraining order and

a preliminary injunction. A temporary restraining order is “a procedural

remedy implemented on an ex parte basis when notice to the opposite

party is impractical or would generate additional harm to the applicant.”

Anglers of the Au Sable v. U.S. Forest Serv., 402 F.Supp.2d 826, 830 (E.D.

Mich. 2005) (citing Fed. R. Civ. P. 65(b); Granny Goose Foods, Inc. v. Bhd.

of Teamsters, 415 U.S. 423, 439, (1974)). Roden does not allege any

reason why notice is impractical or dangerous, and Defendants responded

to the motion. Therefore, the Court treats this motion as a request for

preliminary injunction.

         When deciding whether to issue a preliminary injunction, the district

court considers the following four factors:

         (1) whether the movant has a “strong” likelihood of success on
         the merits; (2) whether the movant would otherwise suffer
         irreparable injury; (3) whether issuance of a preliminary
         injunction would cause substantial harm to others; and (4)
         whether the public interest would be served by issuance of a
         preliminary injunction.



                                         3
Leary v. Daeschner, 228 F.3d 729, 736 (6th Cir. 2000). The Court balances

these factors against each other; they are not prerequisites for an injunction

and no single factor is dispositive. Id.

          The Court holds pro se litigants to a less stringent standard than

formal pleadings drafted by lawyers. Haines v. Kerner, 404 U.S. 519, 520

(1972).

   III.      DISCUSSION

          Defendants argue Washington is not a party to Roden’s lawsuit, and

so the Court cannot enjoin her. They also say that all the relevant factors

weigh against granting Roden injunctive relief. Roden says that he is

entitled to a preliminary injunction.

   1. Washington is not a party to the lawsuit and the Court cannot
      enjoin her

          Roden seeks to enjoin Washington (and possibly the MDOC) through

a motion filed in relation to his § 1983 claim against employees of Cotton

Correctional Facility. Neither Washington nor the MDOC is named as a

party to Roden’s § 1983 action.

          Roden’s motion for injunctive relief has no correlation to his § 1983

claims, other than his conclusory statement that he lost visitation privileges

in retaliation for the civil rights lawsuit. He does not allege any connection

between the suspension of visitation privileges and any named party.
                                           4
      It is a basic principle of law that a court cannot “make a decree which

will bind any one but a party; . . . it cannot lawfully enjoin the world at large,

no matter how broadly it words its decree. . . It is not vested with sovereign

powers to declare conduct unlawful; its jurisdiction is limited to those over

whom it gets personal service, and who therefore can have their day in

court.” Swetland v. Curry, 188 F.2d 841, 844 (6th Cir. 1951), quoting

Alemite Mfg. Corporation v. Staff, 42 F.2d 832, 832-33 (2d Cir. 1930)

(Judge L. Hand).

      Washington is not a party to the lawsuit; the Court cannot enjoin her.

      However, Roden’s motion also fails on the merits.

   2. Roden’s motion fails based on the factors for injunctive relief

      Even if Roden had properly sued Washington or the MDOC, the

Court would not issue injunctive relief. The factors for preliminary injunction

weigh in Washington’s and the MDOC’s favor.

      The Court considers the preliminary injunction factors separately.

      A. Roden does not show a strong likelihood of success on the
         merits

      Roden argues that MDOC policy only allows Washington to terminate

his visitation privileges if he was convicted of “two or more violations of the

Class I misconduct charge of substance abuse that occurred within five


                                        5
years of each other and do not arise from the same incident.” [ECF No. 96,

PageID.1344] Defendants point out that Roden relies on a policy that was

not in place at the time Washington restricted his visitation privileges.

      Roden relies on a MDOC Policy Directive that went into effect

December 17, 2018. But Roden’s substance abuse violations occurred on

June 13, 2013 and September 25, 2018.

      The “two violations within five years” regulation was not in effect

when Roden lost visitation privileges. The Policy Directives that govern

Roden’s complaint became effective on June 1, 2018 (in place at the time

of Roden’s second Class I misconduct violation) and October 15, 2018 (in

place when Washington terminated Roden’s visitation privileges).

      These Policy Directives have identical pertinent provisions. Under the

heading “Director’s Restriction of All Prisoner’s Visits,” the Policy Directive

states:

      . . . the Director may restrict all of a prisoner’s visits if the prisoner
      is convicted or found guilty of . . . [t]wo or more violations of the
      Class I misconduct charge of substance abuse for behavior that
      occurred on or after January 1, 2007, which do not arise from the
      same incident. [ECF No. 98-4, PageID.1394]

      Washington terminated Roden’s visitation privileges pursuant to the

Policy Directive in effect at the time.




                                          6
      Roden does not meet the high burden to show that he is substantially

likely to prevail on the merits of his claim. This factor weighs against

injunctive relief.

      B. Roden does not show irreparable injury

      Roden says that denial of visitation rights is irreparable injury

because it is a continuing violation of his constitutional rights.

      The Supreme Court held that a similar visitation restriction was

constitutional in Overton v. Bazzetta, 539 U.S. 126, 134 (2003).

      In Bazzetta the Supreme Court examined MDOC visitation restriction

policies. It held that a two-year restriction for inmates convicted of two

substance abuse violations served a legitimate goal in deterring the use of

drugs and alcohol within the prison. Id. It further held that the prison

provided alternative means of communicating because inmates on

restricted visitation could contact their families through letters or phone

calls. Id. at 135. Therefore, the policy did not deprive plaintiffs of

constitutional rights. Id.

      Roden’s visitation restrictions are less severe than the restrictions

upheld by the Supreme Court in Bazzetta. Roden can appeal the

termination of his visitation privileges after one year; the policy at play in

Bazzetta barred visitation for twice as long before it allowed for appeal.

                                        7
      Roden also claims that Washington terminated his visitation

privileges in retaliation for his suit against other MDOC employees, and that

this is irreparable injury in and of itself. This argument is conclusory. Roden

offers no evidence of retaliation.

      Roden does not show irreparable injury. This factor weighs against

granting injunctive relief.

      C. Granting the injunction would cause more harm than denying
         it

      The Court must balance the harm to Roden should it deny the

injunction against the harm to Washington and the MDOC if it grants the

injunction.

      Defendants argue that balancing the harms weighs against issuing a

preliminary injunction, because MDOC has a legitimate interest in

regulating substance use in prisons, and allowing Roden to challenge it

would disrupt prison operations. Roden groups this factor with the public

interest and does not make a specific argument relating to the balance of

harms; he only restates that he suffered irreparable harm.

      Defendants also point out that federal district courts must recognize

the state’s strong interest in prison management and fashion the least

intrusive remedy available. Kendrick v. Bland, 740 F.2d 432, 437-38 (6th

Cir. 1984).
                                       8
      The Supreme Court recognized the legitimate purpose of banning

visitation for inmates with substance use violations in Bazzetta. Id. at 134.

“Withdrawing visitation privileges is a proper and even necessary

management technique” to deter substance use. Id. Therefore, granting the

injunction would cause a high degree of harm to the MDOC.

      In addition, it has been more than one year since Washington

restricted Roden’s visitation privileges. Under the applicable Policy

Directive, Roden can now request that the MDOC remove his visitation

restriction. [ECF No. 98-4, PageID.1395]

      The Supreme Court warned in Bazzetta that if “MDOC’s regulation is

treated as a de facto permanent ban on all visitation for certain inmates”

they would potentially reach the conclusion that the policy was not

constitutional. Id. However, that is not the question before the Court here.

      Because Roden can appeal his visitation restriction through MDOC

procedures, injunctive relief is certainly not the least intrusive remedy

available to him.

      This factor weighs against granting an injunction.

      D. The public interest is not served by granting the injunction

      Roden argues that it is in the public interest to correctly enforce

MDOC regulations. The Court agrees.

                                       9
        As discussed above, Roden relies on an inapplicable Policy Directive.

Washington followed the correct procedure.

        The Supreme Court has upheld a more restrictive policy from the

MDOC. The public interest would not be served if this Court interferes with

the implementation of legitimate and constitutional MDOC policies.

        This factor weighs against granting injunctive relief.

  IV.      CONCLUSION

  The Court DENIES Roden’s motion for preliminary injunction and

temporary restraining order.

  IT IS ORDERED.



                                      s/ Victoria A. Roberts
                                      Victoria A. Roberts
                                      United States District Judge

Dated: 10/31/2019




                                        10
